Case:19-10278-SDB pP9q4OnTitad SP/ZPEM RB SRC GPARROAGUIH28:06 Page:1 of 1

FOR THE SOUTHERN DISTRICT OF GEORGIA

In re: Darrell Polite, Chapter 13

Case No. \G-)O? Te
Debtor(s)
Trustee’s Motion To Confirm Plan As Amended

Trustee moves that Debtor’s(s’) plan be confirmed. The plan, as amended commits Debtor’s(s’) disposable
income to the plan for a period of at least thirty-six months and otherwise conforms to the requirements of
Title 11. The plan, as amended will pay $ or more to unsecured creditors, but in any event will
not pay less than % of the total allowed unsecured claims.

Debtor’s(s’) plan is amended to:

|] Raise payments/extend plan as follows: § THO.00 Ce 2% \

 

[_] Change valuation(s) as follows:

 

 

 

 

 

 

FPaliow/Modify/Disallow claims as follows: Bass ince eros Ad\uu
Sesser 25 7. MAS sk $3 6 Joe.
Fest Enveclors cha fl Fela: ~ = if [ie oa hfs to He acknt euaider - |

 

 

 

LY) Other: Gxpipix.| wnatecungd CrOh ites te Le pad 6.5 2% aionesd.

 

 

 

 

 

Trustee certifies that none of the foregoing amendments require notice to-creditors, other than those whose
consent has been given. This>//\__ day of ,20/ y ;
é r f.

pter 1Truste€/Attorney for

  
 
 

 

 

 

 

. Jane E. Miller
le: f i
If applicable me Jane Miller Attorney for Chapter 13
. Trustee Huon Le
Went BIAS, - GA Bar No-256304
Debtor Creditor’s Counsel
Debtor

  
 

f Creditor’s Counsel
a

*) Counsel ) 7 nN So Creditor’s Counsel

Revised 12/1/2017 Form 2017-4-A

7

 

Debt
